Citation Nr: 0935736	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-33 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD) with alcohol abuse.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD with a 30 percent disability rating, effective May 30, 
2006.  In a September 2007 rating decision, the RO increased 
the rating to 50 percent disabling, effective May 3, 2006.  
As the increase did not constitute a full grant of the 
benefits sought, the Veteran's claim for an increased 
disability rating remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 38- 39 (1993).

The Board notes that the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disability has been raised by the record.  This 
issue is referred to the RO for appropriate action.


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms including 
depression, irritability with physical and verbal aggression, 
anti-social behavior, avoidance of stimulus, sleep 
disturbances, slight memory impairment, suicidal ideation, 
and alcohol use causing social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD 
with alcohol abuse are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Letters sent in June 2006, March 2007, and November 2007, 
fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
service connection claim; what information and evidence that 
VA will seek to provide and what information and evidence the 
veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although some of the letters were not sent 
prior to initial adjudication of the Veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, the claim was readjudicated, and a 
supplemental statement of the case (SSOC) was promulgated in 
June 2009.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a 
statement of the case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, supra, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The Board observes that 38 C.F.R. § 3.159 (VA's regulation 
concerning VA assistance in developing claims) was revised 
during the pendency of this appeal.  These revisions became 
effective as of May 30, 2008; and several portions of the 
revisions are pertinent to the case at hand.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability rating and is presumed 
to be seeking the maximum benefits available under the law.  
Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued a September 2005 statement of the case (SOC) 
which contained, in pertinent part, the pertinent criteria 
for establishing higher ratings.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. § 
3.103(b).  See also Dingess/Hartman, supra.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, there is no prejudice to 
the claimant to proceed with adjudication of his appeal.  See 
Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist, the Veteran's service 
treatment records, VA and private medical records have been 
obtained and associated with the claims file.  The Veteran 
was afforded examinations in November 2006 and June 2008.  
38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that collectively the VA examinations 
obtained in this case are adequate as such are predicated on 
a review of the claims folder and medical records contained 
therein; contain a description of the history of the 
disability at issue; document and consider the Veteran's 
complaints and symptoms; fully address the relevant rating 
criteria; and contain a discussion of the effects of the 
Veteran's service-connected PTSD on the Veteran's 
occupational and daily activities.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  Thus, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Law and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Staged ratings are not appropriate in this case.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code (DC) 9411 are 
rated according to the General Rating Formula for Mental 
Disorders.

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, DC 9411.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, DC 9411.

The Board notes that the Global Assessment of Functioning 
(GAF) scale reflects the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  The Board notes 
that an examiner's classification of the level of psychiatric 
impairment, by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF score of 51 to 60 is defined as moderate symptoms, for 
example, a flat affect and circumstantial speech, or 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as having few 
friends, and conflicts with peers or co-workers.  See DSM-IV 
at 46-47.

A GAF score of 41 to 50 signifies serious symptoms, for 
example suicidal ideation, severe obsessional rituals, and 
frequent shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example having no 
friends and being unable to keep a job.  See DSM-IV at 46-47.

In a December 2006 rating decision, service connection for 
PTSD was granted and a 30 percent rating was assigned, 
effective May 2006.  In a September 2007 rating decision, the 
Veteran's disability evaluation for PTSD was increased from 
30 percent to 50 percent, effective May 2006.  The Veteran 
maintains that a higher rating is warranted.  He asserts that 
his PTSD symptoms include flashbacks, nightmares, avoidance 
of stimulus, anti-social behavior, impaired memory, 
disturbances in mood, alcohol use, depression, and difficulty 
maintaining social and familial relationships.

Treatment records from 2004 to 2009 show the Veteran has been 
treated for PTSD symptoms and depression with alcohol 
dependency.  

In a June 2006 private examination, the examiner, W.D.R., 
Ph.D., noted symptoms including the inability to maintain 
relationships, emotional numbness, sleep difficulty, 
vocational difficulty, exaggerated startle response, and 
difficulty expressing feelings.  Additionally, the examiner 
noted that the Veteran was verbally and physically aggressive 
if pushed too far, wondered why he was alive, felt as if he 
could not go on, cried without reason and felt misunderstood 
by others.  The examiner further noted that the Veteran also 
avoided stimulus that reminded him of his PTSD stressors, 
avoided crowds due to anxiety, had angry outbursts, and used 
alcohol to sleep.  Based on the findings, the examiner 
diagnosed PTSD with a GAF score of 55. 

In November 2006, the Veteran was afforded a VA examination 
for PTSD.  During the examination, the Veteran reported that 
he had been married for 39 years altogether, but that he and 
his wife had divorced for three years before having the 
marriage reinstated.  He described the marriage as "ok" and 
stated that they have one child together.  The Veteran 
reported that he had been out of full-time work since 2004 
and was worried about his current financial state.  He 
reported working in the car sales business for 26 years, but 
that he had problems getting along with management and the 
public.  The Veteran reported using alcohol on a daily basis 
for the last 25 years.  He typically drank between four and 
eight whisky drinks per day, but did not use drugs.  When 
asked about his social functioning, he responded that he 
liked to fish a lot.  He reported PTSD symptoms including 
difficulty sleeping, drinking to help him sleep, nightmares, 
and anxiety.  

Examination findings showed speech was goal directed, 
association intact, reality testing was good, and there was 
no evidence of thought or judgment abnormality.  Behavior was 
cooperative, polite without anxiety, and mood was blunted 
overall.  The Veteran admitted to suicidal ideation in 2004, 
but was not found to be suicidal or a threat to others.  The 
examiner diagnosed PTSD with chronic alcohol dependence and 
assigned a GAF of 60.  Symptoms were noted to be moderate 
according to the Veteran's history.

In a May 2007 evaluation by Dr. W.D.R., the Veteran reported 
PTSD symptoms including, being pessimistic about the future, 
acknowledged past failures, loss of pleasure in things he 
used to enjoy, feeling of being punished, disappointed in 
himself, loss of interest in other people, difficulty making 
decisions, feelings of worthlessness, irritability and sleep 
disorder.  The examiner assessed that the Veteran was anxious 
and depressed and noted that the Veteran avoided people and 
groups, was emotionally numb, had difficulty maintaining and 
establishing relationships, had difficulty staying focused on 
daily chores and completing tasks, no longer enjoyed some of 
the activities he used to enjoy, had an exaggerated startle 
response and was jumpy.  He also noted that he Veteran had 
been unable to work since 2004 because he could not deal with 
the public and the expectations of the job.  The examiner 
assessed chronic severe PTSD with severe major depression, 
antisocial and negative personality traits.  A GAF of 48 was 
assigned.

In a July 2007 private examination by M.R., Ph.D., the 
Veteran reported similar PTSD symptoms to those described in 
prior examination reports.  The examiner assessed chronic 
PTSD major depression, generalized anxiety disorder and 
alcohol abuse.  The examiner assigned a GAF score of 45 and 
recommended treatment for PTSD and depression.  An August 
2007 examination by Dr. Rich showed similar findings.

Lay statements submitted by family members indicate that the 
Veteran's family relationships have deteriorated over the 
years due to his PTSD symptoms.  The statements also indicate 
that he has become withdrawn and only associates with his 
wife and son.  He also spends a lot of time alone.  He has a 
depressed mood, is easily angered, has difficulty maintaining 
jobs or getting along with co-workers/customers, and depends 
on alcohol to cope.

In a June 2008 VA examination, the Veteran reported similar 
symptoms as described above.  The Veteran also reported panic 
attacks occurring three to four times per month for the last 
three years, causing heart palpitations.  The examiner noted 
clear speech, a cooperative attitude, and a blunted affect.  
The examiner also noted that the Veteran had suicidal 
ideation without homicidal thoughts or delusions and normal 
judgment.  The Veteran stated that he had suicidal thoughts 
but did not want to kill himself.  Behavior was not 
inappropriate, nor was it obsessive/ritualistic.  Impulse 
control was good, there were no episodes of violence, and 
mood was terrible.  Memory was mildly impaired.  The examiner 
noted persistent  re-experiencing of the traumatic event by 
recurrent and intrusive thoughts and images, and that the 
Veteran made efforts to avoid such thoughts.  The examiner 
also noted sleep disturbance, irritability, hypervigilance 
and an exaggerated startle response.  The examiner noted PTSD 
with alcohol abuse and note that the Veteran had not worked 
since 2004 due to problems with co-workers and the public.  
The examiner rendered a GAF score of 55.

Social Security Administration PTSD evaluation reports showed 
that the Veteran had mild to moderate PTSD symptoms with 
alcohol dependence and depression, with a GAF range of 50 to 
60.  Specifically, in a February 2008 report, the examiner 
opined that the Veteran could perform simple and some complex 
tasks, but could not handle the extra stress involved in very 
complex tasks.  The examiner further noted that Veteran could 
relate to others in a superficial work basis and could adapt 
to a work situation, but should avoid all contact with the 
general public due to PTSD symptoms.  

Based on a complete review of the evidence, the Board notes 
that the Veteran does not exhibit all of the symptoms 
delineated in the higher disability rating of 70 percent.  
For instance, there is no evidence of obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; or neglect of 
personal appearance and hygiene.  See 38 C.F.R. § 4.130, D.C. 
9411.  However, the Veteran has exhibited symptoms described 
for a 70 percent evaluation such as unprovoked irritability 
and inability to establish and maintain effective 
relationships, difficulty in adapting to stressful 
circumstances, and suicidal thoughts.  Id.  The Veteran's 
family reported that the Veteran's family relationship have 
deteriorated due to his depressed mood and irritability.  A 
June 2006 private examination report noted that the Veteran 
could become physically and verbally aggressive with others 
due to his PTSD symptoms.  Evidence shows that the Veteran 
has become disinterested in activities he once enjoyed, has 
become withdrawn and isolated, and spends long hours of the 
day fishing alone.  With regard to work relationship, the 
evidence shows that the Veteran has not held a steady job 
since 2004 due to difficulty getting along with co-workers 
and customers.  In a 2008 examination report, the examiner 
noted that although the Veteran could perform simple and 
complex tasks, he cannot handle the extra stress involved in 
very complex tasks.  The examiner also noted that the Veteran 
should avoid all contact with the general public due to his 
PTSD symptoms.  Additionally, the evidence shows depression 
and a dependence on alcohol to cope with PTSD symptoms. 

Finally, the Board notes that the Veteran's overall symptoms 
range from mild to moderately severe with GAF scores ranging 
from 48 to 60.  Although GAF scores are important in 
evaluating mental disorders, the Board must consider all the 
pertinent evidence of record and set forth a decision based 
on the totality of the evidence in accordance with all 
applicable legal criteria.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  Accordingly, an examiner's 
classification of the level of psychiatric impairment, by 
word or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
Id.; see also 38 C.F.R. § 4.126 (2007); VAOPGCPREC 10-95, 60 
Fed. Reg. 43186 (1995).  In this case, the Board finds the 
symptomatology shown in the medical records and the lay 
statements to be indicative of PTSD that is accurately 
reflected in the lower GAF scores assigned.  

Given the facts of this case, there is reasonable doubt as to 
whether the Veteran's current PTSD warrants a higher initial 
disability rating.  However, since the medical evidence shows 
that the Veteran has some symptoms shown in the higher 
disability rating, the Board will resolve all reasonable 
doubt in favor of the Veteran.  Thus, the Board finds that 
the Veteran's symptoms more closely approximate a 70 percent 
disability rating for PTSD during the entire appeal period.  
See 38 C.F.R. § 3.102, 4.3, 4.7. 

In making this determination, the Board notes that while some 
of the criteria listed for a 70 percent rating are not met, 
it is not the case that all the findings specified for a 70 
percent rating at 38 C.F.R. § 4.130 must be shown in order to 
warrant such a rating.  38 C.F.R. § 4.21.  In resolving the 
benefit of the doubt in favor of the Veteran, the Board finds 
that the Veteran's overall disability picture is sufficiently 
severe to warrant a 70 percent rating.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.7, 4.130, DC 9411. 

The evidence of record does not show that the Veteran's 
symptomatology is reflective of the severity and persistence 
to warrant an evaluation in excess of 70 percent under the 
criteria discussed above at anytime during the pendency of 
this appeal.  However, the Veteran does not demonstrate total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§  4.130, D.C. 9411.  Although the evidence of record 
presents thoughts of suicide, the evidence does not indicate 
the Veteran is, at this time, a threat to himself or to 
others.  

Accordingly, the Board concludes that the criteria for a 70 
percent rating, and no higher, are met.

In reviewing the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis. Ordinarily, 
the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's PTSD 
with the established criteria found in the rating schedule 
for PTSD shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology.  
Therefore, the Board finds that no basis exists for the 
assignment of a rating in excess of 70 percent for PTSD under 
Diagnostic Code 9411.




ORDER

An initial rating of 70 percent for PTSD, and no higher, is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


